 
Exhibit 10.5(b)
 
AMENDMENT TO THE FPIC INSURANCE GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
This Amendment to the FPIC Insurance Group, Inc. Supplemental Executive
Retirement Plan (this “Amendment”), dated as of  December 31, 2008, amends the
FPIC Insurance Group, Inc. Supplemental Executive Retirement Plan (the “SERP”)
by and  between FPIC Insurance Group, Inc. (the “Company”) and William R.
Russell and Steven R. Smith (collectively, the “Executives”).
 
      WHEREAS, the Company established the SERP, effective January 1, 1996 and
amended and restated January 1, 1999; and
 
WHEREAS, pursuant to Section 885(f) of the American Jobs Creation Act of 2004,
Public Law 108-357 (the “Act”), the provisions of Section 409A of the  Internal
Revenue Code of 1986, as amended (“Section 409A”), will be applicable
to  certain nonqualified deferred compensation plans, as defined in such Section
409A, with respect to amounts deferred after December 31, 2004; and
 
WHEREAS, amounts deferred and vested on or prior to December 31, 2004 will not
be subject to Section 409A provided that the plan under which the deferred
amounts were made is not materially modified after October 3, 2004
(“Grandfathered Amounts”); and
 
WHEREAS, the SERP provided Grandfathered Amounts for the Executives and the
Company now desires to amend the SERP to freeze the retirement benefits for the
Executives, as of December 31, 2004, and to provide that no new Participants
will be eligible to participate in the SERP, effective as of December 31, 2008;
and
 
WHEREAS, under the provisions of Section 409A, this Amendment is not a material
modification of the SERP;
 
NOW THEREFORE, the SERP for the Executives is hereby amended as follows:
 
1.          The Excess Benefit Plan is hereby amended as of the date hereof to
add the following text to the end of the Preamble:
 
“To comply with the requirements of Section 409A of the Code with regards to
grandfathered deferred compensation, effective December 31, 2004, the Retirement
Benefits of Participants are frozen and no additional Service or Vesting shall
be permitted after that date.  Effective December 31, 2008, no new Participants
will be eligible to participate in the Plan.”
 
2.          Except as hereby amended, the SERP shall remain in full force and
effect.
 
3.          This Amendment may be executed in counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF, the Company has executed this Amendment on the day and year
first above written.
 

  FPIC INSURANCE GROUP, INC.          
 
By: /s/ T. Malcolm Graham       Name:  T. Malcolm Graham        Title:  General
Counsel and Secretary   